UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1750



NANCY C. MORRIS,

                                              Plaintiff - Appellant,

          versus


WASTE MANAGEMENT OF VIRGINIA, INCORPORATED,
d/b/a Waste Management of Hampton Roads,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. William T. Prince, Magistrate Judge.
(CA-99-385-2)


Submitted:   December 29, 2000            Decided:   January 17, 2001


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott Meadows Reed, PRESTON & REED, P.L.C., Virginia Beach, Virgin-
ia, for Appellant. Lawrence P. Postol, SEYFARTH SHAW, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nancy C. Morris filed suit against her former employer, Waste

Management of Virginia, Inc., d/b/a Waste Management of Hampton

Roads (“Employer”), alleging sexual discrimination, in violation of

Title VII of the Civil Rights Act of 1964, and age discrimination,

in violation of the Age Discrimination in Employment Act (“ADEA”).

She now appeals the magistrate judge’s order enforcing a settlement

agreement, releasing her discrimination claims, and dismissing the

action.1

     On appeal, Morris argues that the magistrate judge erred in

finding that Morris knowingly and voluntarily waived and released

her age discrimination claim and that the magistrate judge improp-

erly concluded that an enforceable settlement agreement existed

between the parties. We have reviewed the magistrate’s opinion and

the submitted materials in light of Morris’ claims, and find no

reversible error.2   Accordingly, we affirm on the reasoning of the

magistrate judge.    Morris v. Waste Mgmt. of Virginia, No. CA-99-




     1
       This case was decided by a magistrate judge upon consent of
the parties under 28 U.S.C.A. § 636(c)(1) (West 1993 & Supp. 2000).
     2
       We note that Morris did not present her argument that the
“General Release and Settlement Agreement” proposed by Employer
violates the prohibition against the waiver of future claims
contained in 29 U.S.C.A. § 626(f)(1)(C) (West 2000) to the district
court. We therefore do not address this argument on appeal. Muth
v. United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                 2
385-2 (E.D. Va. May 22, 2000).3       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                            AFFIRMED




     3
       Although the magistrate judge’s order is marked as filed on
May 19, 2000, the district court’s records show that it was entered
on the docket sheet on May 22, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  3